UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-8002 KOREA EQUITY FUND, INC. (Exact name of registrant as specified in charter) Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Address of principal executive offices) Mr. Masashi Terachi Korea Equity Fund, Inc. Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end:October 31, 2012 Date of reporting period:May 1, 2012– July 31,2012 Item 1.Schedule of Investments KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS July 31, 2012 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets COMMON STOCK Automotive Equipment and Parts Hyundai Mobis $ $ $ Automotive service components Hyundai Motor Company Passenger cars, trucks, autoparts, and commercial vehicles Total Automotive Equipment and Parts Banking and Financial Services BS Financial Group Inc. ) Banking-related financial services Samsung Card Co., Ltd. ) Credit card services Total Banking and Financial Services ) Chemicals and Pharmaceuticals Celltrion, Inc. ) Biopharmaceutical products Total Chemicals and Pharmaceuticals ) Consumer Electronics Samsung Electronics Co., Ltd. Consumer electronics, computers, and telecommunications SK Hynix Inc ) Electronucs, semiconductor Total Consumer Electronics Information and Software NCsoft Corporation ) Online gaming Total Information and Software ) Insurance Dongbu Insurance Co., Ltd. Non-life insurance Samsung Life Insurance Co., Ltd. ) Life insurance Samsung Fire & Marine Insurance Co., Ltd. Non-life insurance Total Insurance Miscellaneous Manufacturing CJ CheilJedang Corporation ) Food and life science business Korea Zinc Co., Ltd. Non-ferrous metals Lock&Lock Co., Ltd. ) Plastic food storage Total Miscellaneous Manufacturing ) KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS July 31, 2012 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets Services Cheil Worldwide Inc. $ $ $ ) Marketing communications CJ CGV Co., Ltd. ) Movie theaters Grand Korea Leisure Co., Ltd. Casino hotels Hotel Shilla Co. Ltd. Hotels Paradise Co., Ltd. Casinos, spas, and hotels Samsung Engineering Co., Ltd. Engineering and construction Total Services Transportation Daewoo Shipbuilding & Marine Engineering Co., Ltd. ) Shipbuilding Hanjin Shipping Co., Ltd. ) Marine transportation Total Transportation ) Wholesale Fila Korea Ltd. ) Textile and apparel GS Retail Company Ltd Owns and operates various stores and online retail businesses Samsung C&T Corporation Import/export Total Wholesale ) TOTAL SOUTH KOREAN COMMON STOCKS $ $ $ INVESTMENTS IN FOREIGN CURRENCY South Korea Won Non- interest bearing account TOTAL INVESTMENTS IN FOREIGN CURRENCY TOTAL INVESTMENTS $ $ $ OTHER ASSETS LESS LIABILITIES, NET NET ASSETS $ *Aggregate gross unrealized appreciation for all securities in which there is an excess of value over tax cost was $22,588,269. Aggregate gross unrealized depreciation for all securities in which there is an excess of tax cost over value was $4,637,958. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of July 31, 2012. Korean won $1.00 Item 2.Controls and Procedures. (a)The Registrant’s Principal Executive Officer and Principal Financial Officer evaluated the Registrant’s disclosure controls and procedures within 90 days of the filing of this report and concluded that they were effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the 1934 Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. (b)There were no changes in the Registrant’s internal control over financial reporting that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. (a)Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KOREA EQUITY FUND, INC. By:/s/ Masashi Terachi Masashi Terachi, President (Principal Executive Officer) Date:September 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the Registrant and in the capacities and on the dates indicated. By:/s/ Robert Kleinman Robert Kleinman, Treasurer (Principal Financial Officer) Date:September 20, 2012
